Citation Nr: 0111591	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He died on January [redacted], 1979.  The appellant is the widow of 
the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's attempt to 
reopen a claim of entitlement to service connection for the 
veteran's death.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by means of an August 1994 rating action.  

2.  A September 1996 rating action found that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for the cause of the veteran's death.

3.  The evidence received subsequent to the September 1996 
rating decision contains information that either duplicates 
or is cumulative of information previously considered by the 
RO, or is not so significant that it must be considered in 
order to fairly decide the merits of the case



CONCLUSIONS OF LAW

1.  The March September 1996 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  The evidence received subsequent to the September 1996 
rating decision does not serve to reopen the claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  As the appellant has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  In a cover letter enclosed with 
the December 1999 rating action, the appellant was advised 
that her claim was being denied as no new and material 
evidence had been submitted to reopen her claim.  She was 
informed by this letter of what evidence was necessary to 
reopen her claim.  She was again informed of the information 
necessary to reopen her claim by means of a February 2000 
Statement of the Case.  Accordingly, the Board finds that the 
duty to inform the appellant of required evidence to 
substantiate her claim has been satisfied. See VCAA § 3(a), 
at 2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

II.  New and Material Evidence Anaylsis

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (2000).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

Therefore, in order to produce evidence which bears directly 
and substantially upon her claim such that it must be 
considered to fairly decide the merits of the claim, the 
appellant should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether the veteran's death was the result of a disability 
for which service connection had been or should have been 
established at the time of death.  

Service connection for the cause of the veteran's death was 
initially denied by the RO by means of an August 1994 rating 
decision.  The evidence of record at the time of this 
decision included a report of hospitalization from the 
Medical Center, Columbus, Georgia, dated from October 1978 to 
January 1979.  In addition, the veteran's death certificate, 
dated in January 1979 was also associated with the claims 
folder.  This evidence showed that the veteran was diagnosed 
with adenocarcinoma of the right colon with obstruction and 
extensive intraperitoneal metastases.  The death certificate 
identified the primary cause of death as adenocarcinoma of 
the colon with no other condition shown as contributing to 
the cause of the veteran's death.  As the evidence did not 
show that the veteran's adenocarcinoma of the colon was 
incurred in, or aggravated by active service, nor did the 
evidence show that the veteran's cause of death became 
manifested within a recognized presumptive period, the RO 
denied the claim of service connection for the cause of the 
veteran's death.  The appellant was informed of this decision 
and her appellate rights in August 1994.  The regulations 
provide that a claimant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
the determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302(a) 
(2000).  As the evidence does not show that a Notice of 
Disagreement was received within one year of notification of 
the August 1994 rating action, this decision is final.

In July 1996, the appellant sought to reopen the claim of 
entitlement to service connection for the veteran's death 
alleging that her husband's death was the result of his 
exposure to herbicidal agents during service in Vietnam.  In 
August 1996, the RO informed the appellant that new and 
material evidence was necessary to reopen the previously 
disallowed claim of entitlement to service connection for the 
cause of the veteran's death.   The appellant responded by 
submitting an August 1996 statement wherein she expressed her 
belief that the veteran's colon cancer was the result of 
exposure to Agent Orange during active service.  She also 
indicated that she had received a settlement award based on 
the veteran's exposure to Agent Orange.  The RO issued a 
rating action in September 1996 holding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  As the evidence does not show that a Notice 
of Disagreement was received within one year of notification 
of the September 1996 rating action, this decision is final 
and is the most recent disallowance of the appellant's claim. 

The pertinent evidence received after the September 1996 
rating decision includes a July 1999 statement from the 
appellant wherein she stated her belief that the veteran's 
cancer of the right colon with small bowel metastasis was 
etiologically related to his active duty.  She also indicated 
that she received a settlement from the Agent Orange Payment 
Program in 1991 due to her husband's death.  Attached to her 
statement was a photocopy of a check payable to the appellant 
from the Agent Orange Payment Program and a copy of medical 
records of the veteran from the Medical Center in Columbus 
Georgia.  The appellant also submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in July 2000, wherein she 
expressed her contention that the veteran's cancer was 
related to Agent Orange exposure during his active service in 
Vietnam.  

The evidence received subsequent to September 1996 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  After 
a review of the material received since the most recent final 
denial of the appellant's claim, the Board find that no new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for the veteran's death.  

In various statements received since the September 1996 
denial, the appellant has expressed her sincere belief that 
her husband's colon cancer with resulting metastases was 
etiological related to his active service and, in particular, 
exposure to herbicidal agents to include Agent Orange.  These 
contentions were raised on her in correspondence dated in 
June 1996 and August 1996.  This information was considered 
when the RO rendered its September 1996 rating decision.  
Accordingly this information is not "new."  In addition, 
the Board notes that there is no evidence that the appellant 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, her various contention statements do 
not serve to reopen her claim.

The photocopy of the check received by the appellant from the 
Agent Orange Program does not constitute new and material 
evidence.  On the contrary, in a statement received by the RO 
in March 1993, the appellant indicated that she had received 
an award check from the Agent Orange Program in the amount of 
$3,400.  In addition, she indicated in her August 1996 
statement that she had received compensation from the Agent 
Orange Program.  This information was considered when the RO 
promulgated its August 1994 and September 1996 rating 
actions.  As the photocopy is cumulative of information 
associated with the claims folder and considered when the RO 
promulgated its decision in September 1996, the information 
does not constitute new and material evidence sufficient to 
reopen her claim.  

The private medical records from the Medical Center, in 
Columbus, Georgia, is not new, but is merely duplicative of 
evidence associated with the veteran's claims folder and 
considered by the RO when the September 1996 decision was 
promulgated.  This information merely consists of photocopies 
of medical records dated in 1978 and 1979 that were of record 
when the RO rendered its August 1994 and September 1996 
rating actions.  Accordingly, this evidence does not serve to 
reopen the appellant's claim.  

Based on the discussion above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a lower back 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

